MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                  FILED
      regarded as precedent or cited before any                                          Dec 07 2020, 8:50 am
      court except for the purpose of establishing                                           CLERK
      the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                            Court of Appeals
      estoppel, or the law of the case.                                                       and Tax Court




      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Samuel J. Beasley                                       Curtis T. Hill, Jr.
      Muncie, Indiana                                         Attorney General of Indiana

                                                              Megan M. Smith
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      David A. Howell,                                        December 7, 2020
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              20A-CR-1337
              v.                                              Appeal from the
                                                              Delaware Circuit Court
      State of Indiana,                                       The Honorable
      Appellee-Plaintiff.                                     Marianne L. Vorhees, Judge
                                                              Trial Court Cause No.
                                                              18C01-1901-F5-6



      Kirsch, Judge.


[1]   David A. Howell (“Howell”) appeals the trial court’s revocation of his

      probation and imposition of his previously-suspended sentence. Howell raises

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1337 | December 7, 2020              Page 1 of 10
      one issue, which we restate as whether the trial court violated his due process

      rights by not providing him with sufficient notice of the allegation that he

      violated his probation by committing new offenses.

[2]   We affirm.


                                 Facts and Procedural History
[3]   On December 26, 2018, A.S. had been staying with Howell at his residence for

      several days. Appellant’s App. Vol. II at 22. When A.S. informed Howell that

      she was leaving and began to pack up her belongings, Howell became angry,

      pulled a knife on A.S., hit her in the face causing a “busted and bloody lip,” and

      refused to let her leave the residence. Id. A.S.’s brother was helping A.S. move

      her belongings, and Howell also charged at A.S.’s brother with a knife. Id.

      A.S.’s brother grabbed a stick from the yard, and Howell retreated. Id. Howell

      was arrested and charged with Level 5 felony domestic battery and Level 6

      felony criminal confinement. Id. at 17-18, 20.


[4]   Howell and the State entered into a plea agreement in which Howell agreed to

      plead guilty to Level 5 felony domestic battery in exchange for the State’s

      dismissal of the criminal confinement charge. Id. at 41-43. The plea agreement

      specified that Howell was to be sentenced to the Indiana Department of

      Correction (“DOC”) for thirty months, all of which was to be suspended. Id. at

      43. On October 23, 2019, the trial court accepted the plea agreement and

      sentenced Howell to thirty months suspended to supervised probation pursuant

      to the plea agreement. Id. at 73-81, 84-85. Among other conditions, Howell’s

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1337 | December 7, 2020   Page 2 of 10
      conditions of probation required him to “obey all Town, City, County, State,

      and Federal laws and Ordinances.” Id. at 79.


[5]   On January 16, 2020, the State charged Howell with two counts of Level 5

      felony domestic battery under cause number 18C01-2001-F5-8 (“Cause No. 8”)

      as a result of domestic violence incidents occurring on January 7, 2020 and

      January 11, 2020. State’s Exs. 6-7. On January 21, 2020, the State filed a

      petition to revoke Howell’s probation alleging as follows:


              1. The defendant has been charged in [Cause No. 8]: Count 1:
              Domestic Battery has been previously convicted of battery
              against [sic], Level 5 Felony and Count 2: Domestic Battery has
              been previously convicted of battery against [sic], Level 5 Felony.


              2. The defendant has failed to report to Probation Officer as
              directed.


              WHEREFORE, this Officer now informs the Court that the
              defendant, David Howell, is and should be determined to be in
              violation of the Courts orders in Cause No. 18C01-1901-F5-
              000006.


      Appellant’s App. Vol. 2 at 86. (emphasis in original).


[6]   On June 17, 2020, the trial court held the fact-finding hearing on Howell’s

      alleged violations. Id. at 12. Muncie Police Department Patrolman Zachary

      Surver (“Officer Surver”) testified that on January 11, 2020, he was dispatched

      (along with the other officer who was training him at the time) on a domestic

      violence call to an abandoned house where he encountered A.S., who had


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1337 | December 7, 2020   Page 3 of 10
      bruising and swelling to her hands and face, abrasions on her arm, an abrasion

      on her chin, and her right eye was black and blue. Tr. Vol. 2 at 6-9; State’s Exs.

      1-2. Officer Surver met A.S. in a camper that was located on the property,

      stating that A.S. told him that on January 7, 2020 Howell hit her on the right

      side of her face with a frying pan. Tr. Vol. 2 at 8, 10-11. Officer Surver testified

      that A.S. said she used her left hand to protect herself, which resulted in an

      injury to her left ring finger. Id. at 11; State’s Ex. 2. Officer Surver also

      indicated that on January 11, 2020, A.S. told him that Howell cornered her in a

      camper, damaged the camper’s door, and sprayed some kind of liquid on her.

      Tr. Vol. 2 at 11. Officer Surver testified that A.S. signed a battery affidavit

      concerning the January 7, 2020 and January 11, 2020 domestic violence

      incidents, and Howell was arrested for domestic battery. Id. at 13-14; State’s Ex.

      3.

[7]   Muncie Police Department Officer Daniel Vogel (“Officer Vogel”) also

      responded to the January 11, 2020 domestic violence call, testifying that he

      observed that A.S. had “bruising around one eye and one of her fingers was

      pretty severely swollen.” Tr. Vol. 2 at 17-18. Officer Vogel also testified that on

      January 11, 2020, A.S. said Howell “sprayed something on her because she

      complained that her face and her lips were burning.” Id. at 19; State’s Ex. 4.


[8]   Delaware County Probation Officer Vickie Reed (“Reed”) also testified. Tr.

      Vol. 2 at 24. She testified that she met with Howell after he was sentenced on

      October 23, 2019 and that Howell reviewed and signed the rules of probation.

      Id. at 28; State’s Ex. 5. Reed stated that she scheduled Howell’s intake

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1337 | December 7, 2020   Page 4 of 10
       appointment for October 29, 2019, but Howell did not appear for the intake

       appointment. Tr. Vol. 2 at 28. She testified that she attempted to mail Howell

       multiple letters to two different addresses, but Howell never followed up or

       reported to probation. Id. One of her letters was returned as “undeliverable,”

       and she mailed another letter but learned on January 13, 2020 that Howell was

       in jail on the two new domestic battery offenses. Id.


[9]    Howell’s counsel acknowledged that Howell had failed to report to probation as

       directed and that the State had shown Howell was charged with a crime. Id. at

       32. His counsel argued that being charged with a crime is insufficient to

       constitute a probation violation, and that the trial court should find that Howell

       had not violated his probation merely by virtue of being criminally charged in

       Cause No. 8. Id. The trial court revoked Howell’s probation “based upon the

       fact that the State has met its burden of proving by preponderance of the

       evidence that defendant committed other crimes while on supervised probation

       and he failed to report as directed.” Id. at 34. On June 22, 2020, the trial court

       held the dispositional hearing at which it revoked the entirety of Howell’s

       probation and ordered that he serve the remainder of his previously-suspended

       thirty-month sentence in the DOC. Appellant’s App. Vol. II at 12-13; Tr. Vol. 2 at

       43. Howell now appeals.


                                      Discussion and Decision
[10]   Howell argues that the State violated his right to due process under the

       Fourteenth Amendment to the constitution of the United States because he


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1337 | December 7, 2020   Page 5 of 10
       contends that he did not receive sufficient notice that he violated his probation

       by committing new offenses. Probation hearings are civil in nature, and the

       State must prove an alleged probation violation by a preponderance of the

       evidence. Votra v. State, 121 N.E.3d 1108, 1113 (Ind. Ct. App. 2019); see also

       Ind. Code § 35-38-2-3(f). “Probation is a matter of grace left to trial court

       discretion, not a right to which a criminal defendant is entitled.” Prewitt v. State,

       878 N.E.2d 184, 188 (Ind. 2007). “The Due Process Clause of the Fourteenth

       Amendment imposes procedural and substantive limits on the revocation of the

       conditional liberty created by probation.” Braxton v. State, 651 N.E.2d 268, 269

       (Ind. 1995) (citations omitted). Probation revocation is a two-step process:

       first, the trial court determines whether a violation has occurred and second, the

       trial court determines whether the violation warrants revocation. Overstreet v.

       State, 136 N.E.3d 260, 263 (Ind. Ct. App. 2019), trans. denied. (citations

       omitted). Probation revocation implicates a defendant’s liberty interests, which

       entitles a defendant to some procedural due process, but a defendant is not

       entitled to full due process rights, as probation revocation does not deprive

       defendant of an absolute liberty but only a conditional liberty. Parker v. State,

       676 N.E.2d 1083, 1085 (Ind. Ct. App. 1997). “Basing a probation revocation

       upon claimed violations for which the defendant had received no notice is error

       because it violates due process.” Bussberg v. State, 827 N.E.2d 37, 44 (Ind. Ct.

       App. 2005), trans. denied.


[11]   Howell contends that the State failed to provide him with sufficient written

       notice because the revocation petition alleged that he had been charged in

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1337 | December 7, 2020   Page 6 of 10
       Cause No. 8 with two counts of domestic violence as opposed to committing

       two new offenses.1 The State maintains that Howell has waived his due process

       argument concerning the charges in Cause No. 8 by failing to object on that

       basis in the trial court. We agree with the State that Howell has waived his due

       process argument. See Pigg v. State, 929 N.E.2d 799, 803 (Ind. Ct. App. 2010)

       (due process rights are subject to waiver and may not be raised for first time on

       appeal), trans. denied.


[12]   At the revocation hearing, Howell never made an objection on the basis that the

       State did not provide him with sufficient notice that he committed new criminal

       offenses in Cause No. 8 as a basis for revoking his probation. Rather, Howell

       objected on relevancy grounds to testimony and exhibits, including photographs

       of A.S.’s injuries, A.S.’s battery affidavit, and the probable cause affidavit in

       Cause No. 8, tending to show he committed the new offenses. Tr. Vol. 2 at 10,

       12, 14, 19, 21; State’s Exs. 1-4. Howell did not object to the admission of his

       probation conditions, the CCS showing the filing of charges in Cause No. 8, or

       the charging information in Cause No. 8. Tr. Vol. 2 at 26-27; State’s Exs. 5-7. At

       the close of the evidence, Howell did not argue that the State provided him with

       insufficient written notice that his commission of new criminal offenses in

       Cause No. 8 was a basis for revoking his probation. Tr. Vol. 2 at 32. Instead, he




       1
         Howell does not extend his due process challenge to the other alleged probation violation that he failed to
       report to probation and does not dispute that he received sufficient notice of that allegation; indeed, he
       concedes that he failed to report to probation as set forth in the revocation petition. See Appellant’s Br. at 11
       n.1.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1337 | December 7, 2020                      Page 7 of 10
       conceded to failing to report as alleged in the revocation petition and contended

       that while the revocation petition alleged that he had been charged with other

       crimes that being criminally charged does not constitute a violation of

       probation. Id. Howell did not raise an objection, request a continuance, or file

       a pretrial motion asserting that the revocation petition failed to provide him

       with sufficient notice that committing new offenses in Cause No. 8 was a basis

       for revoking his probation as he does now on appeal. Id. at 4-34; Appellant’s

       App. Vol. II at 10-11. Therefore, Howell has waived this argument.2


[13]   Waiver notwithstanding, we will address Howell’s due process argument,

       which relies on Long v. State, 717 N.E.2d 1238 (Ind. Ct. App. 1999) and Harder

       v. State, 501 N.E.2d 1117 (Ind. Ct. App. 1986), in which panels of this court

       reversed revocations of probation based on violations of due process. In Long,

       the State alleged that Long violated his probation by “tamper[ing]” with his

       ankle transmitter by attempting to remove it, but at the revocation hearing the

       State only presented sufficient evidence that he had attempted to “fix” his

       transmitter after he had broken it after falling on it. 717 N.E.2d at 1240.

       Regardless, the trial court found that there was a separate home

       detention/probation rule that prohibited probationers from attempting to fix an




       2
         Howell does not specifically challenge the sufficiency of the evidence that he violated his probation or the
       imposition of the sentence. We note that the trial court’s written order imposing Howell’s previously-
       suspended sentence as a sanction states that for the technical violation of failure to report it “usually” would
       “give a Defendant a second chance if the sole basis for revocation is failure to report.” Appellant’s App. Vol. II
       at 106, 108. The trial court’s order also stated, as to the commission of new criminal offenses in Cause No. 8,
       that it had “found by a preponderance of the evidence that Defendant committed a domestic battery offense”
       upon the same victim, and that the victim’s injuries were “egregious and obvious.” Id. at 106.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1337 | December 7, 2020                     Page 8 of 10
       ankle transmitter and revoked probation on that basis. Id. On appeal we

       reversed, holding that probation could not be revoked based upon an act that

       was similar but not identical to the charged act. Id. at 1241


[14]   In Harder, the State alleged that Harder violated the terms of his probation by

       committing the offense of operating while intoxicated per se (.10% BAC). 501

       N.E.2d at 1121. However, the State only presented evidence that Harder was

       driving while impaired, and the trial court revoked Harder’s probation based on

       Harder’s impairment. Id. We reversed the revocation of probation, finding that

       the revocation could not rest on his commission of driving while impaired even

       though that offense was similar to the offense for which he was charged. Id.


[15]   Those cases are distinguishable. In Long and Harder, the probationers were

       alleged to have committed one act and then found to be in violation of

       probation based on the commission of another act. Here, Howell received

       sufficient notice of the allegations against him under Cause No. 8. The

       revocation petition alleged that Howell had “been charged in [Cause No. 8],”

       which was an allegation that he committed the two new offenses set forth in the

       charging information putting him on notice that the State was seeking to revoke

       his probation on the basis of the commission of the acts underlying those

       criminal offenses. Appellant’s App. Vol. II at 86. In addition, Howell was on

       notice that a condition of his probation was that he was required to “obey all

       Town, City, County, State, and Federal laws and Ordinances.” State’s Ex. 5.

       Moreover, the trial court did not revoke Howell’s probation simply because he

       had been charged with new criminal offenses in Cause No. 8; instead, it revoked

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1337 | December 7, 2020   Page 9 of 10
       Howell’s probation because the State had met its burden of demonstrating by a

       preponderance of the evidence that Howell had in fact committed the acts

       underlying those new offenses and failed to report to probation as directed.

       Howell’s reliance on Long and Harder is misplaced, and we cannot say that

       Howell’s due process rights were violated. Therefore, we affirm the trial court’s

       order revoking Howell’s probation and ordering him to serve the balance of his

       previously-suspended sentence.


[16]   Affirmed.

       Bradford, C.J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1337 | December 7, 2020   Page 10 of 10